—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Westchester County (Rudolph, J.), dated June 30, 1999, as, upon granting reargument of the defendant’s prior motion for summary judgment dismissing the complaint, granted the motion.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff was injured when she allegedly slipped and fell on some substance, which may have been candy, on the floor of the defendant’s store. The defendant’s motion for summary judgment dismissing the complaint was properly granted as there is no evidence in the record that the defendant either created, or had actual or constructive notice of the condition which allegedly caused the plaintiff to fall (see, Gordon v American Museum of Natural History, 67 NY2d 836; Ligon v Waldbaum, Inc., 234 AD2d 347). Furthermore, a “‘general awareness’ that a dangerous condition may be present is legally insufficient to constitute notice of the particular condition that caused plaintiff’s fall” (Piacquadio v Recine Realty Corp., 84 NY2d 967, 969; Andrus v National Westminster Bank, 266 AD2d 171; see also, Cellini v Waldbaum, Inc., 262 AD2d 345; Bernard v Waldbaum, Inc., 232 AD2d 596). Goldstein, J. P., Florio, Feuerstein and Schmidt, JJ., concur.